MANN, Judge.
A Crucial witness in the State’s first degree murder case against Fort testified at a hearing on the State’s motion for extension of time that she was in fear and left the state for her own safety. She is now in protective custody at an undisclosed location. The trial judge found, correctly, that there was no showing that “the accused has caused major delay or disruption of preparation of proceedings, as by preventing the attendance of witnesses or otherwise,” CrPR 3.191(f) (vi), 33 F.S.A., but that the delay was justified by exceptional circumstances. CrPR 3.191(f) (iii) permits delay upon a showing “that specific evidence or testimony is not available despite diligent efforts to secure it, but will become available at a later time.”
It was not necessary that the State show that the defendant himself threatened the life of the witness. The important thing is that she fled, for good reason, on account of rumors which came through her relatives and, rightly or wrongly, were attributed to his relatives. The trial judge soundly interpreted the rule.
We might mention that considerable judicial labor could have been saved by a little more diligence on the part of counsel for both sides in bringing to judicial attention the problems involved here. An earlier motion for extension and earlier application for relief in this court would have conduced to the smoother administration of justice.
Prohibition denied and because the trial of this case is imminent, rehearing is dispensed with.
HOBSON, A. C. J., and McNULTY, J., concur.